EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Tank Sports, Inc. (the "Company") on Form 10-KSB for the period ended February 28, 2007, as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Jing Jing Long, in my capacity as Principal Executive Officerof the Company, certify, pursuant to 18 U.S.C. 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: June 27, 2007 /s/ Jing Jing Long Jing Jing Long Principal Executive Officer
